Citation Nr: 1308791	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to January 1954.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions, and July 2009 and September 2009 administrative decisions. 

The Board notes that, prior to the filing of the appellant's claims, the law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  In this case, the Veteran died on March [redacted], 2009.  However, as will be discussed below, the Veteran had no claims pending at the time of death.  As such, there are no claims on appeal for which the appellant would be eligible for substitution.  Therefore, while the Board has considered the aforementioned amendment, the Board finds that it is not applicable in this case, as there are no claims on appeal for which the appellant could be substituted. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  No claims were pending at the time of the Veteran's death.

2.  The Veteran was determined to be totally and permanently disabled as of December [redacted], 2002.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not been met.  See 38 U.S.C.A. § 1110, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2012).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2012), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the appellant's claims are being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.  However, the Board does note that the appellant has been provided the opportunity to submit evidence, she was notified in a June 2009 letter of any information or evidence she needed submit to substantiate her claims, and all evidence pertinent to these claims have been obtained by VA.  

Moreover, the Board notes, with regard to claims for service connection for accrued benefits purposes, the applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  As there were no claims pending on the date of the Veteran's death, the Board has no obligation, or authority, to obtain new medical evidence in the form of a VA opinion.  Likewise, the Board finds that obtaining any new medical evidence in the form of a VA opinion could serve no purpose in advancing the appellant's claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Entitlement to accrued benefits.

Applicable law and regulations provide that, upon the death of a Veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a) (2012).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2012).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2012).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2012); see also 38 C.F.R. §§ 20.1103, 20.1104 (2012).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran's death certificate reveals that he died on March [redacted], 2009.  The RO adjudicated claims in rating decisions dated in September 2001, October 2001, and February 2002.  The Veteran filed a notice of disagreement with respect to the denials of service connection for right and left hip conditions as well as right and left leg conditions and the RO issued a statement of the case in November 2002.  In June 2003, the RO granted a total disability rating based on individual unemployability effective from December 17, 2010 and notified the Veteran.  The Veteran did not thereafter file a notice of disagreement with any aspect of the decision.  In a statement dated in May 2003, the Veteran withdrew his appeal as to the other issues.  Accordingly, the Board finds that the Veteran had no claims pending at the time of his death.  Moreover, the appellant has never identified any specific claims that the Veteran had pending at the time of his death.  As such, the criteria for entitlement to accrued benefits have not been met.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United States Court of Appeals for Veterans Claims (Court) held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  For the reasons discussed above, the appellant is not legally entitled to accrued benefits of any kind and her claim must be denied.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was 1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; 2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2012).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2012).

In this case, the record shows that, at the time of the Veteran's death on March [redacted], 2009, service connection was in effect for spondylitis of the lumbar spine, status post jumping injury (40 percent from September 29, 2000); spondylitis of the cervical spine, status post jumping injury (30 percent from September 29, 2000); spondylitis of the thoracic spine, status post jumping injury (20 percent from September 29, 2000); and traumatic arthritis of the right hip (10 percent from September 29, 2000).  In addition to the foregoing, the Veteran was also rated totally disabled based upon individual unemployability, effective December 17, 2002.

It is clear that the Veteran was not rated totally disabled for a continuous 10-year period prior to his death and that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b) for the appropriate time requirements.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  For the reasons discussed above, the appellant is not legally entitled to DIC benefits under 38 U.S.C.A. § 1318 and her claim must be denied.


ORDER

Entitlement to accrued benefits is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran's death certificate reveals that he died on March [redacted], 2009, at Plano Specialty Hospital, where he was receiving inpatient care.  The claims file contains no records pertaining to the Veteran's treatment at Plano Specialty Hospital leading up to his death. 

VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  As such, the Board finds that the issue of entitlement to service connection for cause of death must be remanded in order to obtain any relevant private treatment records that have not yet been associated with the claims file, to specifically include any medical records from Plano Specialty Hospital.  Additionally, upon remand, any VA treatment records that have not yet been associated with the claims file should be obtained, to specifically include any VA treatment records from the years leading up to the Veteran's death. 

Further, the Board notes that the Veteran's death certificate listed acute myocardial infarction and ischemic cardiomyopathy as the immediate causes of the Veteran's death.  The death certificate also listed severe chronic obstructive pulmonary disease (COPD), ulcerative colitis, and malnutrition as significant conditions contributing to death but not resulting in the underlying cause  of death.  At the time of his death, the Veteran was service connected for spondylitis of the cervical, lumbar, and thoracic spine status post jumping injury, and traumatic arthritis of the right hip.  The Veteran was also granted entitlement to individual unemployability, effective December 17, 2002.

In the February 2013 Informal Hearing Presentation, the representative argued that, prior to the Veteran's death, he had claimed entitlement to service connection for ulcerative colitis and was afforded a VA examination.  In a December 2000 statement, the Veteran asserted that he believed he could have developed ulcerative colitis from medical overdosing of penicillin while in service.  At a December 2000 VA examination, the Veteran asserted that, while stationed in Colorado in perhaps 1950, he had an episode of dysentery which he had attributed to drinking melted snow.  The examiner concluded that it would be very difficult to attribute his diagnosis of ulcerative colitis which first was made in 1984 to an episode of dysentery in Colorado some 30 years ago.  

The appellant's representative has requested that a new opinion be provided on the matter, as the December 2000 VA opinion was not sufficient to determine if the Veteran's ulcerative colitis was in any way relatable to the Veteran's active duty service.  Upon review of this VA opinion, the Board agrees that this opinion is not definitive and the examiner did not explain what information absent at that time, if any, would allow for the formation of a more definitive opinion.  As such, the Board finds that a VA medical opinion should be obtained as to whether any of the conditions listed on the Veteran's death certificate are related to his active duty service, and as to whether any service-connected disability caused or contributed to cause death.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

In addition, as very few service treatment records are available and VA has been informed that the records are fire-related, the appellant should be informed of this pursuant to 38 C.F.R. § 3.159(e) and provided with an opportunity to submit alternate sources of evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request that the appellant provide or identify any relevant non-VA records that are not already of record, to specifically include any pertinent records from Plano Specialty Hospital leading up to the Veteran's death.  

2. Provided that any necessary authorization forms are completed, attempt to obtain the identified records.
If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include VA treatment records from the years leading up to the Veteran's death.

4. Notify the appellant that service treatment records are fire-related and briefly explain the efforts that were made to obtain those records, describe any further action to be taken with respect to the claim; and inform the appellant that she is ultimately responsible for providing the evidence. The appellant must then be given an opportunity to respond.

The appellant should also be provided with notice of alternate sources of evidence that she can submit to supplement the available records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

5. After the aforementioned records have been obtained to the extent possible, obtain a VA medical opinion regarding the etiology of the conditions listed on the Veteran's death certificate.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not that any of the conditions listed on the Veteran's death certificate (e.g., acute myocardial infarction, ischemic cardiomyopathy, COPD, ulcerative colitis, and malnutrition) are related to his military service.  With respect to ulcerative colitis, the Veteran asserted that it was related to a penicillin overdose in the military.  He also asserted that he had dysentery in service which he attributed to drinking melted snow.  The examiner should presume the Veteran's statements concerning a penicillin overdose and dysentery in service are credible for purposes of providing the opinion.  

 The examiner should also provide an opinion as whether any service-connected disability (e.g., spondylitis of the lumbar spine, status post jumping injury; spondylitis of the cervical spine, status post jumping injury; spondylitis of the thoracic spine, status post jumping injury; and traumatic arthritis of the right hip caused any of the disabilities listed on the death certificate (e.g., acute myocardial infarction, ischemic cardiomyopathy, COPD, ulcerative colitis, and malnutrition).  Also did any of the service-connected disabilities aggravate (i.e., worsen) beyond the natural progress any of the disabilities listed on the death certificate.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's nonservice-connected disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

Also, did any of the service-connected disabilities contribute substantially or materially to the Veteran's death, combine to cause death, or aid or lend assistance to produce death.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


